DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 16/623,813 for an ARRANGEMENT AND METHOD FOR AUTOALIGNMENT OF A STABILIZED SUBSYSTEM, filed on 12/18/2019.  Claims 1-13 are pending.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “35” has been used to designate both a base plate element and a pivotable director mount.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the estimated control signals" therein.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-7 and 13 are rejected for the same reasons as dependent on claim 1.
Claim 2 recites the limitation "the estimates of the control signals" therein.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the difference control signals" therein.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the azimuth direction" therein.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the azimuth direction" therein.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the azimuth direction" therein.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the azimuth direction" therein.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the angular rate of subsystem," “the servomotor” and “the generated control signals” therein.  There is insufficient antecedent basis for this limitation in the claim.  Claims 9-12 are rejected for the same reasons as dependent on claim 8.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to mere data from a computer program.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blaney (U.S. Pub. 2012/0001816) in view of Preston et al. (U.S. Pat. 7,337,650).
Regarding claims 1 and 13, as best understood, Blaney teaches a director mount arrangement (Fig. 3) for automatic alignment of a subsystem relative to a platform (44), wherein said director mount arrangement is arranged mountable to the platform and to pivotably support the subsystem, said director mount arrangement comprising: - a pivot frame arrangement (49) for pivotably supporting the subsystem, and – a control system (67) for controllably orienting and stabilizing the subsystem, wherein said control system comprises: - servomotors ([0055]) arranged to control the orientation of and stabilize the subsystem, and - a control unit ([0067-68]) arranged to generate control signals, for the servomotors, based on angular rate information, indicative of the angular rate of the subsystem, received from one or more angular rate sensors arranged in connection to the subsystem, and based on orientation operating command information, indicative of a desired orientation of the subsystem, provided from an operator of the subsystem but does not teach that the control unit is arranged connectable to a main gyro of the platform in order to receive platform orientation information, 
Preston however, teaches an automatic alignment of a subsystem relative to a moving platform (a system for aligning sensors, e.g. radar or laser, on a vehicle).  The sensor apertures must be aligned to the body of the vehicle, so that the position and velocity of a target, with respect to the vehicle, can be determined (col. 2, lines 57-60).  An accelerometer is attached to each sensor.  The vehicle experiences an acceleration/angular rotation, measured by an accelerometer or a gyro, and this acceleration is also observed by the accelerometers located at the sensor apertures.  By taking the difference in acceleration data from the accelerometers on the sensor apertures and the vehicle body, and inputting this data to a Kalman filter, the misalignment angles (roll, pitch and yaw) can be computed (col. 4, line 42 – col. 5, lines 47; Figs. 1, 10).  The misalignment angles are then used to rotate the sensor target data into the vehicle body frame.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the control unit arranged connectable to a main gyro of the platform in order to receive platform orientation information, indicative of the orientation of the platform, wherein the control unit further is arranged to generate estimates of the control signals based on the platform orientation information and determine a difference between the control signals and the estimated control signals, said difference being indicative of mechanical misalignments of the subsystem relative to the platform, said control unit further being arranged to generate alignment corrections 
Regarding claims 3, Blaney and Preston teach the arrangement of claim 1, wherein Preston teaches that the control unit is arranged to apply Kalman filtering so as to generate the estimates and/or to determine the difference (col. 4, lines 61-65).
Regarding claim 5, Blaney and Preston teach the arrangement of claim 1, wherein the servomotors comprises an azimuth servomotor (51) for controlling the orientation of the subsystem in the azimuth direction and an elevation servomotor (54) for controlling the orientation of the subsystem in the elevation direction.
Regarding claim 6, Blaney and Preston teach the arrangement of claim 1, wherein the angular rate sensors [0058] comprises an azimuth angular rate sensor for sensing the angular rate of the subsystem along the azimuth direction and an elevation angular rate sensor for sensing the angular rate of the subsystem along the elevation direction.
Allowable Subject Matter
Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2, 4 and 7-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        February 25, 2022